CLOPTON, J.
There is no error in the charge given by the court, nor in the refusals to charge as requested by the defendant. The burglary was committed on Saturday night, and the defendant was arrested on the following Tuesday, at which time some of the articles stolen were found in his possession. His attempted flight, upon being informed of the offense of which he was accused by the person who was endeavoring to arrest him, and his recent possession of some of the stolen articles, were facts sufficient to authorize the inference that he was guilty of the burglary with which he was charged. Though the court might have declared, as *137matter of law, that the possession was recent, its recency was submitted to tbe jury. Without charging upon tbe effect of the evidence, tbe court instructed the jury, if tbe defendant, recently after tbe commission of the.burglary, was found in tbe possession of a part of tbe goods stolen, this would cast on him tbe burden of explaining bis possession. Tbe settled rule in this State is, tbat tbe possession of goods, recently after a larceny or burglary, which were stolen in tbe commission of tbe offense, imposes on the possessor tbe onus of explaining bis possession, if be would repel tbe inference of complicity in tbe crime. Defendant offered no explanation whatever. Tbe sufficiency of tbe evidence to satisfy tbe jury of defendant’s guilt beyond a reasonable doubt was submitted to them. The charge did not invade their province.—Neal v. State, 53 Ala. 465; Ross v. State, 82 Ala. 65; Dodson v. State, 86 Ala. 60.
Affirmed.